Tilson, Judge:
The three appeals listed above have been submitted for decision upon a stipulation to the effect that the. issue herein is the same as the issue in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, and that the appraised value of the rayon articles covered by these appeals, less any additions made by the importer by reason of the so-called Japanese consumption tax, represents the export value of such merchandise, and that there were no higher foreign values therefor at or about the dates of exportation.
On the agreed facts and the cited authority, I find and hold the proper dutiable export value of the rayon articles covered by said appeals to be the value found by the appraiser, less any amount added By the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.